 E. BRYAN WILSON
 Acting United States Attorney

 JAMES KLUGMAN
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: james.klugman@usdoj.gov

 Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                       No. 3:20-cr-00100-SLG-MMS

                      Plaintiff,                 COUNT 1:
                                                 DEPRIVATION OF CIVIL RIGHTS
        vs.                                       Vio. of 18 U.S.C. § 242
 CORNELIUS AARON PETTUS, Jr.                     COUNT 2:
                                                 FALSIFICATION OF RECORDS
                      Defendant.                 DURING FEDERAL INVESTIGATION
                                                  Vio. of 18 U.S.C. § 1519


               FIRST SUPERSEDING INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about September 30, 2019, within the District of Alaska, the defendant,

CORNELIUS AARON PETTUS, while acting under color of law, did assault S.A. and

willfully deprive S.A. of the right, secured and protected by the Constitution and laws of

the United States, to be free from the use of unreasonable force by a law enforcement

officer, which assault resulted in bodily injury to S.A.


      Case 3:20-cr-00100-SLG-MMS Document 38 Filed 09/22/21 Page 1 of 2
       All of which is in violation of 18 U.S.C. § 242.

                                        COUNT 2

       On or about September 30, 2019, within the District of Alaska, the defendant,

CORNELIUS AARON PETTUS, knowingly altered, covered up, falsified, and made a

false entry in records and documents, and tangible object with the intent to impede,

obstruct, and influence the investigation of his use of force against S.A., a matter within

the jurisdiction of the Federal Bureau of Investigation and the United States Department of

Justice, departments and agencies of the United States, and in relation to and in

contemplation of such an investigation and prosecution, by preparing and submitting police

reports falsely claiming that S.A. had challenged him to a fight and that his use of force

was necessary to defend himself, which PETTUS knew full well to be false.

       All of which is in violation of 18 U.S.C. § 1519.

       A TRUE BILL.

                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON


s/ James Klugman
JAMES KLUGMAN
Assistant U.S. Attorney
United States of America


s/ E. Bryan Wilson
E. BRYAN WILSON
Acting United States Attorney
United States of America


DATE: September 21, 2021


                                        Page 2 of 2
      Case 3:20-cr-00100-SLG-MMS Document 38 Filed 09/22/21 Page 2 of 2
